Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-14, 16-20, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 1, 2, 5-14, 16-20, and 26 Applicant has clarified that “single” should mean “only one”, see remarks page 8 on 7/29/2020, and has later amended the limitations to state “an instance of a single instruction”.  Substituting that into, for example, the claim 1 line 2 would read “decode circuitry to decide a single instance of only one instruction having fields…” The original disclosure makes no mention of the decoder being limited to only one instruction and in fact notes the decoder can decoder many instructions, such as the claimed TDPPAIR ([0156]) or TILECONFIG and STTILECFG ([0145]).  The same rational would apply to other instances of “(an instance of a) single instruction”.  While the specification notes the TDPPAIR can perform the dot product in a single instruction the impact of Applicant’s prior amendments, adding “single” to all instance of “instruction”, isn’t the same thing and has a different meaning than [0156] of the claims which is not supported.  Adding “an instance of” does not fix this as the original disclosure still supports multiple instructions, not just instances of a single instruction. Examiner again suggests that Applicant remove the word “single”.
Applicant’s amendments to the independent claims regarding “the identified destination matrix pair operand comprises two matrix operands” appears to lack support. In discussion of the relevant instruction, TDPPAIR, at [0156] onward, never discusses the matrix pair operand being two operands, it appears to just be an operand itself and this seems consistent with the depictions in FIG. 21 and onward. Furthermore, the limitation “to logically represent a matrix operand” doesn’t appear in the specification either. There’s no discussion of a logical representation anywhere in the specification that Examiner can find, much less for the matrix pair operand. Examiner suggests removing these limitations from the claims.
With further regard to new claim 26, the limitation states the “decoder circuitry comprises one or more of look-up tables, hardware implementations, programmable logic arrays, or microcode read only memories (ROM)” which lacks support, particularly as part of the embodiment of the TDPPAIR instruction. [0109] states “The branch prediction and decode circuitry 1303 may be implemented using various different mechanisms. Examples of suitable mechanisms include, but are not limited to, look-up tables, hardware implementations, programmable logic arrays (PLAs), microcode read only memories (ROMs), etc” but this (a) does not mean the decoder circuitry alone comprises these elements alone as claimed and (b) does not mean the decoder circuitry can have multiples, i.e. “one or more” as claimed. Importantly this discussion also appears limited to a different embodiment, FIG. 13, and is not part of the claimed TDPPAIR instruction, FIG. 21. There are further recitations of similar language (e.g. [0238]) that offer similar disclosures but are limited to a different embodiment and do not indicate multiple mechanisms as claimed. Examiner suggests cancelling the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-14, 16-20, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendments to the independent claims have made the claims indefinite, particularly based on the run on limitation about decoding and/or are idiomatically incorrect.  It’s now unclear what the meets and bounds of the claims are due to the structure of the limitation.  For example the details like “in response to the decoded single instruction is to compute…” but it’s unclear what is responding.  Is it the execution circuity or the decoder or the instruction itself?  Further is “execution circuity to execute” the same execution circuity indicated by the opcode?  If so it is incorrectly identified and if not it lacks antecedent basis.  Further “the identified matrix pair operand is a pair of destination matrix operands each of the destination matrix pair operands…” appears like it’s missing a comma or is missing other elements. Language like “fields to identify….to indicate an opcode” are also unclear as to the contrast in identify and indicate and why the claim says both. These are general examples but the claims should be revised, Examiner would suggest reverting the form to the prior set of claims. For the purpose of examination claims will be afforded their reasonable understanding, based partially on context from prior forms, but revision would improve the understanding and enforceability of any resulting patnet.
Further Applicant’s amendments have raised the issue of what the claims now cover, specifically the claims rely heavily on functional language limitations with seemingly generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are.  It’s unclear if this is an attempt to invoke 112(f) or not as the hardware, absent the functional language, is generic but the specification refers to some elements (e.g. FIG. 13) with similarly generic names that have some matching but not entirely.  For example, is the “execution circuitry” meant to be execution circuitry 1311, the specific matrix operations circuitry 1327, or something else?  Further with regard to claim 1, the claim is to a processor but then focuses almost exclusively on the format of an instruction so it’s unclear if the details of the instruction are outside the scope of the claims or not.  The claims fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340.  The use of a decoder circuity and execution circuitry, not specific hardware, could be viewed as an attempt to cover all means or methods, again compounded by the lack of clarity if the claims are meant to invoke 112(f) or not.  Clarification is needed.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255.  Functional limitations denote a system that is capable of doing something and in the context of computer architecture systems are known to be reconfigurable, programmable, or able to emulate different systems and in this specific case, given that the majority of the claim limitations are functional and purely in the future tense / infinitive form, it remains unclear what exactly the claims do and do not cover.  While there is nothing against infinitive form use in of itself, the concern here is that nearly every element of the claim is predicated on some infinitive form which is a future speculative action when used to define potential patentable weight.  When dealing with limitations using a similar phrase, “configured to”, the claims should be evaluated in light of the specification and whether or not the specification makes it clear that the elements are specifically configured or appear merely generic but as noted, the specification doesn’t appear to detail any special aspects of the decoder or execution circuity so the bounds of the claim are unclear, especially with the speculative or future tense of inventive verbs.  For example, does Applicant seek coverage on any and all systems with decoder circuitry and execution circuitry that may be able to execute a matrix load/store operation as claimed – as in the unlimited coverage concern above - or are the claims intended to be limited to a specific hardware that can carry out a specific instruction (e.g. TDPPAIR) itself and/or its decoding/execution?  Applicant’s clarification is requested either by amending the claims or clarifying the intent on the record to provide a map for the public to understand the boundaries of the patent protection and provide clear notice of patent rights (See MPEP 2173).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-14, 16-20, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the computation of a dot product of two matrices.  The limitations are presented in a manner that, under its broadest reasonable interpretation, cover a mathematical operation but for the recitation of generic computer components.  That is, other than reciting a decoder, execution circuit, and the general format of an instruction (i.e. opcode to tell the processor what to do, sources as inputs, destination as output targets) nothing in the claim precludes the step from practically being performed in the mind in calculation.  While the claims mention that the destination (result) matrix is larger, this is what happens with dot products, multiplication of two numbers results in a larger number.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites the generic elements of a processor pipeline (decoder and execution w/ an FMA) and the generic format of an instruction (opcode, sources, destinations).  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are generic computer components.  The claims are not patent eligible.
The dependent claims in this application provide details of the matrices, e.g. size of values, and how the data is stored, e.g. in consecutive columns, which are generally viewed as part of the abstract idea itself and do not integrate the abstract idea into a practical application or provide significantly more than that abstract idea in the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-14, 16-20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zohar et al., US Pub No. 2008/0071851 (herein Zohar), in view of Nair et al., US Pub No. 2006/0101245 (herein Nair).
As to claim 1, Zohar teaches: A processor (FIG. 1B, Processor 159) comprising: 
decode circuitry (FIG. 1B, Decoder 144) to decode an instance of a single instruction ([0047] “Decoder 144 is used for decoding instructions”) having fields to identify a first source operand, a second source operand, and a destination operand, and indicate an opcode (FIG. 3F source operands 385 and 390, destination operand 386, and opcode 382/389 [0068]), the opcode to indicate execution circuitry ([0069] indication of using, for example, dot product computation logic 430), in response to the decoded instance of the single instruction is to compute a result by performing dot product operations on data elements from the identified first source operand and the identified second source operand ([0034] and [0036]  “A dot-product operation generally involves multiplying at least two values and adding this product to the product of at least two other values”), wherein a size of data element positions of the destination operand is larger than a size of the data elements of the identified first source operand and the identified second source operand ([0070] operands can be a variety of sizes and could be smaller or larger.  Further, dot product [multiplication] results are larger than the source values – e.g. 3 x 7 = 21), wherein the execution circuitry comprises a plurality of fused-multiply adders ([0079] multiply and addition operation) and wherein the identified destination operand comprises groups of packed data registers ([0047], Register file 145 storing packed data. Source operands 385 and 390 above identify registers in the register file and the destination stores their result of fused-multiply thus it stores the pair as a result. The groups of data are any collection of bits, which packed data is); and 
the execution circuitry (FIG. 1B, Execution Unit 142) to execute the decoded instance of the single instruction according to the opcode ([0047] “execution unit 142 performs the appropriate operations”).
Zohar does not explicitly teach: matrix operands; matrix pairs; accumulate the result into data element positions of the destination matrix pair operand; and matrix pair operand comprises two matrix operands, each of the destination matrix operands comprising a group of register to logically represent a matrix operand.  Zohar does not detail out the type of data to be operated on, likely as not to limit itself, mentioning integers as an example data type.  Zohar does detail out the dot product process which includes some level of accumulation ([0034]) and even paired results ([0077]) or results from a pair of inputs ([0068]).  However, Nair teaches matrix operations and accumulating results in a destination matrix (Abstract).  The combination would allow the system of Zohar to use matrix operands and to accumulate the results in the same destination during the dot product operation, a pair matrix.  Given that there are a finite set of data formats, using a matrix would be obvious to try especially given the use of dot products and SIMD operations in Zohar.  Matrix, array, or vector operations are increasingly common in computing whether it be for neural networks or just large scale computing.  One of ordinary skill in the art would have been motivated to apply Zohar with matrix operations and expect reasonable success given that matrices are another data format.
Therefore it would have been obvious at the time the application was filed to use matrix operands as taught by Nair in the system of Zohar.  The modification would have been obvious because there are a finite number of options available and it would have been obvious to try matrix operands.
As to claim 2, Zohar/Nair teaches: The processor of claim 1, wherein the data elements from the identified first source matrix operand and the identified second source matrix operand are signed doubleword Appl. No.: 15/859,2712Atty. Docket No.: 42AA7201-USAmdt. Dated: July 9, 2020Reply to the Office action of March 9, 2020elements, and wherein the data elements from the identified destination matrix operand are quadwords (Zohar [0065] “signed doubleword” and [0070] quadword when discussing resultant values).  
As to claim 5, Zohar/Nair teaches: The processor of claim 1, wherein a first group of packed data registers is to store a first half of consecutive columns of a matrix and a second group of the pair of groups of packed data registers is to store a first half of consecutive columns of the matrix (Zohar [0047], Nair [0055] and [0100] in discussion of Matrix Mx and My as sources to Matrix Md destination, particularly the parameters with column and row specifying the mixture for combination).  
As to claim 6, Zohar/Nair teaches: The processor of claim 1, wherein a first group of packed data registers is to store a first half of consecutive rows of a matrix and a second group of the pair of groups of packed data registers is to store a first half of consecutive rows of the matrix (Zohar [0047], Nair [0055] and [0100]).  
As to claim 7, Zohar/Nair teaches: The processor of claim 1, wherein a first group of packed data registers is to store a first half of columns of a matrix and a second group of the pair of groups of packed data registers is to store a second half of interleaved columns of the matrix (Zohar [0047], Nair [0055] and [0100]).  
As to claim 8, Zohar/Nair teaches: The processor of claim 1, wherein a first group of packed data registers is to store a first half of rows of a matrix and a second group of the pair of groups of packed data registers is to store a second half of rows of the matrix (Zohar [0047], Nair [0055] and [0100]).  
As to claim 9, Zohar/Nair teaches: The processor of claim 1, wherein a fault is generated when a number of rows of the identified destination matrix pair operand is different than a number of rows of the identified first source matrix operand (Nair [0055] and [0100] matrix Md parameters are set based on Mx and My).  
As to claim 10, Zohar/Nair teaches: The processor of claim 1, wherein a fault is generated when a number of columns of the identified destination matrix pair operand is different than a number of columns of the identified second source matrix operand (Nair [0055] and [0100] matrix Md parameters are set based on Mx and My).  
As to claim 11, Zohar/Nair teaches: The processor of claim 1, wherein the execution circuitry is further to zero data element positions that do not have an accumulate value (Zohar [0085] a zero may be used instead).
As to claim 12-14 and 16-20, these claims are the method claims corresponding to processor claims 1, 2, 5-9, and 11 are rejected for the same reasons mutatis mutandis.  With further clarity to claim 12 in relation to claim 11, Zohar teaches: zeroing data element positions that do not have an accumulate ([0085] a zero may be used if a result is not chosen, i.e. otherwise empty [data size]).
As to claim 26, Zohar/Nair teaches: The processor of claim 1, wherein the decoder circuitry comprises one or more of look-up tables, hardware implementations, programmable logic arrays, or microcode read only memories (ROM) (Zohar FIG. 1B, Decoder 144 is a hardware implementation).

Response to Arguments
Applicant's arguments filed 6/02/2022 have been fully considered but they are not persuasive.  Applicant argues in substance:
With respect to an "instance of a single instruction," the claim language reads "an instance of single instruction having fields to identify a first source matrix operand, a second source matrix operand, a destination matrix pair operand, and indicate an opcode, the opcode to indicate execution circuitry." This defines what the instance of the single instruction includes in terms of fields (e.g., a format). Applicant will not remove single as Applicant is explicitly having the claim language apply to the decoding and execution of an instance of a single instruction as opposed to the decoding and execution of a plurality of instructions so as to leave no doubt what is covered.
This argument is not persuasive. The original disclosure does not support “the decoding and execution of an instance of a single instruction as opposed to the decoding and execution of a plurality of instructions” as argued, there are explicitly multiple instructions disclosed and at no point does Applicant appear to suggest or even contemplate that the system would only ever decode and execute the TDPPAIR instruction or even that it would only decode and execute one TDPPAIR instruction. Examiner believes the effort here is to claim a system where the tile dot pair operation is part of one instruction, not two or more, but as previously noted the scope of the amendments is very different than that. Applicant should remove the language and focus on clarifying the format of the instruction. As noted, in the interest of compact prosecution, fused instructions exist so even assuming arguendo, that the limitation was properly claimed and overcame the current art, the change would be obvious.
With respect to the language of "identified destination matrix pair operand is a pair of destination matrix operand" this is supported by at least paragraph [0151].
Examiner respectfully disagrees. This does not match with the claim language, specifically that the operand is actually two operands. The general structure of the original disclosure discusses this as a single operand. More specifically the original disclosure always discusses it as “a…operand” and not “operands” as when discussing the “two source operands”.
With respect to "logically represent," this language is supported by at least paragraph [0053] and would be understood by a PHOSITA.
Examiner respectfully disagrees. [0053] discusses tile load and stores and makes no mention of ‘logically represent’ as argued. Even assuming arguendo, that it did, it’s in relation to tile load/store operations which the claimed TDPPAIR is not and thus is still not supported.
Execution circuitry does have proper antecedent basis. Applicant has added two commas to help with readability. Applicant does not intend to invoke 112(f) and the claims are directed toward particular decoder and execution circuitry capable of decoding and executing the claimed instruction. This would not be understood by a PHOSITA as covering any and every type of instruction.
This argument is not persuasive. The claims are still unclear for the reasons noted. Examiner understands the general concern of covering concepts while not actually in use but the current claim structure goes beyond that, making it unclear what is and is not actually covered by the claims as the claims attempt to define the subject matter in terms of results to be achieved / intended results rather than what the system actually is. It’s possible to claim this without limiting the scope to active tense verbs, commonly using “configured to” or by defining how the elements would accomplish the tasks, not that they are – i.e. how does the decoder decode the instruction in this way.
The Office asserts that it is not asserting that the claims were "directed to generic computer components," but that is asserting the limitations allegedly "cover a mathematical operation (abstract idea) but for the recitation of generic computer components." Applicant does not understand how that is not asserting that what is claimed is in a "generic computer" which it is not and clearly cannot be the case. It cannot be the case because there is NO generic computer or general purpose computer which has a decoder to handle the opcode claimed, nor execution circuitry which executes the claimed decoded single instruction. That is an undeniable fact.
This argument is not persuasive. There is a distinction in “directed to” and “in a” as argued. For the purpose of analysis under 101, an abstract idea on what is otherwise generic hardware does not make the hardware non-generic. MPEP 2106.05(b) lays out considerations for particular machines, particularly: It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). The decoder and execution logic are not a particular machine as currently claimed, they are generic components under the considerations of 101.
The Office asserts that the elements of the claim are not directed to a practical application which is clearly false. The claimed subject matter improves matrix operations in a computing environment. For example, by supporting a single instruction such as claimed, a program can be significantly shorter thus requiring less energy to execute, less energy to store, etc. Is that not an improvement?
This argument is not persuasive. Applicant’s claims are not directed to a practical application as per MPEP 2106.05. Examiner has considered the factors and determined that Applicant’s claims do not contain a practical application. As noted fused instructions exist as do other means of code compression.
First, there is an obvious typographical error in the MPEP section. 
This argument is not persuasive. MPEP 2106.05(f) was the correct citation in that instance. No error.
Second, Applicant has never considered MPEP 2160.05(f) and "determined that Applicant's claims amount to mere instructions to implement an abstract idea on a computer" as the Office asserts. 
This was in error, Examiner put “Applicant” instead of “Examiner”.
Third, Applicant is thoroughly confused as to why the Office is brining up a section of the MPEP dedicated to what is clearly meant to be used for abstract software on a generic computer. The Office is invited to look at each and every one of the cases cited in this MPEP section. Not one of those cases deals with changes made to a processor itself to support a novel and non- obvious instruction. Not one. The Office is supposed to follow precedent, not make it up. Just because the word "instruction" is found in the claims and the MPEP does not mean they are used in the same context and a PHOSITA would know the difference.
This argument is not persuasive. As Applicant has pointed out, repeatedly, the focus of the invention is the instruction (“a novel and non-obvious instruction”, “a new instruction”, etc), e.g. TDPPAIR, so MPEP 2106.05(f) is relevant. Applicant has avoided or refused to claim the actual “changes made to the processor itself” and instead only claims the results and/or the instruction itself, perhaps because the specification is sparse on actual implementation details. Applicant’s further arguments about the cited cases is not persuasive, there is no requirement that 101 rejections match a precedential court case outside of optional evidence for WURC considerations. The Office should and has followed the guidelines of the 2019 PEG and relevant MPEP sections. 
Applicant also notes in the remarks section the Office leaves the impression that the assertion "[a]n important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome" is a quote from either McRo or DDR. It is not. It is an assertion from the MPEP which is not law, nor binding on Applicant. An infallible document the MPEP is not.
This argument is not persuasive. As has been previously addressed, the MPEP is binding on Examiner and as prosecution is before Examiner it is binding on the prosecution, thus applicable to Applicant herein.
Regardless, the cited pages of McRo and DDR are actually instructive and support Applicant's assertion of patentability. McRo in the cited pages stated that "The abstract idea exception has been applied to prevent patenting of claims that abstractly cover results where 'it matters not by what process or machinery the result is accomplished."' That is not what is claimed. The claims do not abstractly cover results and it most definitely matters " what .. machinery" is used. A particular machine is required to handle the claimed instruction. If that was not the case, then the Office would be able to find evidence of its use in a single document. It cannot and has not.
This argument is not persuasive. Applicant again confuses 102/103 considerations with 101 considerations. The fact that a claim may be novel or non-obvious has no direct bearing on its patentability. Applicant has failed to claim a particular machine as per MPEP 2106.05(b). Claiming otherwise generic components that implement an abstract idea is NOT a particular machine.
Again, how to deal with matrices in a processor is a particular hardware problem. There are no known commonplace method similar using “generic computer functions” as such a computer does not exist.
This argument is not persuasive. The claims aren’t directed to a particular hardware solution, rather they’re directed to otherwise generic hardware elements of a pipeline intended to be used to carry out an abstract idea. Matrix operations, e.g. matrix dot products, are common and part of generic computer functions. Most general purpose processors from Intel, AMD, Apple, Nvidia, etc that are currently available have some math processing incorporated and even before that dedicated math co-processors were widely used, e.g. Intel 8087 coprocessor, for the Intel 8080/8086 processor, was released in 1980. Applicant has, at best, argued that the notion herein takes place in a single instruction as opposed to multiple, but instruction fusion has been around in various forms for at least 10 years, for example Intel’s Core microarchitecture released in 2006. If the argument remains that general hardware could not execute an instruction like TDPPAIR then Applicant should amend the claims to cover the specific differences in these elements that are not present in general hardware rather than rely on the intended use of the hardware to provide distinction. As noted given the ability for reconfigurable systems, emulation, and virtualization, general processors can do a lot – the claims do not distinguish themselves with specific hardware.
First, the combination, as cited, does not describe matrix operands, nor a pair operand which identifies two matrix operands…It is clear, the temp registers are just that…temporary (See FIG. 5A below). They do not store an accumulated results as claimed. 505 stores the result and it is a single register (not a pair of registers).
Examiner respectfully disagrees. Nair expressly is focused on matrix operations (Abstract) and thus matrix operands. Zohar teaches paired results ([0077]). The claims place no real limitation on the pair operand other than they identify two operands which Zohar does, e.g. 515a and 520a are a pair of registers. The registers being temporary is not persuasive, all registers are temporary in some manner and the claims do not preclude that they are. Examiner has not relied on register 505, that happens afterwards, so whether or not it is a single register is not persuasive as the claims are open ended.
The Office Action asserts that "dot product [multiplication] results are larger than the source values" which is, of course, not at all true all of the time (e.g., 1x2=2, 0x1=0, etc.)
This argument is not persuasive. The claims are open ended and do not preclude the occurrence when the results would be smaller. Particularly as written with “an occurrence” meaning not always.
For the example, the combination does not at least appear to describe "execution circuitry to execute the decoded instance of the single instruction according to the opcode" for at least the rationale that the instance of the single instruction is not described.
This argument is not persuasive. As noted the claim is open ended, thus arguments about what else Zohar/Nair may do is not persuasive.
In general Applicant’s arguments with regards to Zohar/Nair are not persuasive as they generally rely on the claims being close ended when the term “comprising” leaves them open ended, arguing the limitations more narrowly than the broadest reasonable interpretation, or they are about the references individually when the rejection is instead over the combination. Examiner would suggest addressing the matters under 101 and 112 as a primary focus, doing so will very likely resolve the prior art concerns.
With specific regard to the 112 arguments, Applicant’s remarks are mostly spurious and are not persuasive. Many of the recent amendments do not have support, at least as part of the embodiment of the TDPPAIR instruction claimed. With regard to the indefiniteness rejections, Examiner believes he understands Applicant’s motivations but there are other ways to claim the processor not in operation that are definite and clear.
With specific regard to the 101 arguments, Applicant appears to have a misunderstanding of what a particular machine is in 101 considerations. The MPEP and courts have been clear that claiming elements that are otherwise generic save for the recitation of the abstract idea is not a particular machine; if one were to remove the mathematical operation/instruction from the current claims they would be little more than a decoder and execution unit, evidence they are otherwise generic parts of a pipeline. The arguments about novelty and non-obviousness are not persuasive or evidence of a particular machine, something can be new and still be an abstract idea. Applicant’s arguments about the lack of a 102 rejection or demanding that Examiner furnish evidence of a generic processor are not persuasive arguments and they likely never will be. Applicant should instead claim the specific improvements to the decoder and execution circuitry, not the anticipated or intended results, not the instruction, but the actual hardware changes employed by the elements themselves that make the alleged particular machine different from general components. Examiner understands the argument that this hardware executes a novel, yet obvious, instruction but Applicant has so far failed to claim the changes or features of the hardware itself. The 101 rejection will remain and continued arguments to this effect will not be persuasive.
In the interest of compact prosecution, Examiner suggests that Applicant amend the claims to (a) remove the unsupported language, (b) make the claims more definite, and (c) clarify the hardware distinctions of the decoder and execution circuitry. Doing so successfully will likely overcome all current rejections.
Examiner believes he has addressed the substance of Applicant’s arguments. Applicant is invited to contact Examiner for an interview to address any specific concerns that remain or that Applicant feels were not sufficiently addressed. Doing so may help advance the prosecution of the application beyond the current back and forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571) 270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183